UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-11248 GREEN TECHNOLOGY SOLUTIONS, INC. (formerly Sunrise Energy Resources, Inc.) (Exact name of Registrant as specified in its charter) Delaware 84-0938688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2880 Zanker Road, Suite 203 San Jose, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 432-7285 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of July 31, 2013, the Registrant had 47,475,966 shares of common stock issued and outstanding. Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets – June 30, 2013 and December 31, 2012 (unaudited) 3 Consolidated Statements of Operations – for the six months and three months ended June 30, 2013 and 2012 and for the period from June 12, 2010 (date of re-entry to development stage) through June 30, 2013 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Deficit – for the period from June 12, 2010 (date of re-entry to development stage) through June 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows - for the six months ended June 30, 2013 and 2012 and for the period from June 12, 2010 (date of re-entry to development stage) through June 30, 2013 (unaudited) 6 Notes to the Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. [Removed and Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 Table of Contents PART I. – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Advances payable Total current liabilities Convertible notes payable, net of discount of $371,036 and $326,580, respectively TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common Stock, $0.001 par value, 75,000,000 authorized, 47,475,966 and 34,202,694 issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Common stock payable Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six months ended Three months ended For the period from June 12, 2010 (date of re-entry of development stage) through June 30, June 30, June 30, OPERATING EXPENSES General and administrative expenses $ LOSS FROM OPERATIONS ) OTHER EXPENSES Interest expenses, net ) Impairment of investments - ) - ) ) Total other income (expense) NET LOSS $ ) $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE – Basic and fully diluted $ ) $ ) $ ) $
